
	

115 HR 5754 : Cambodia Democracy Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		2d Session
		H. R. 5754
		IN THE SENATE OF THE UNITED STATES
		July 26, 2018 Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To promote free and fair elections, political freedoms, and human rights in Cambodia, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Cambodia Democracy Act of 2018. 2.FindingsCongress finds the following:
 (1)Prime Minister Hun Sen has been in power in Cambodia since 1985 and is the longest-serving leader in Southeast Asia. Despite decades of international attention and assistance to promote a pluralistic, multi-party democratic system in Cambodia, the Government of Cambodia continues to be undemocratically dominated by the ruling Cambodia People’s Party (CPP), which controls every agency and security apparatus of the state.
 (2)In 2015, the CPP-controlled parliament passed the Law on Associations and Non-Governmental Organizations, which gave the government sweeping powers to revoke the registration of NGOs that the government believed to be operating with a political bias in a blatant attempt to restrict the legitimate work of civil society. On August 23, 2017, Cambodia’s Ministry of Foreign Affairs ordered the closure of the National Democratic Institute and the expulsion of its foreign staff. On September 15, 2017, Prime Minister Hun Sen called for the withdrawal of all volunteers from the United States Peace Corps, which has operated in Cambodia since 2006 with 500 United States volunteers providing English language and healthcare training.
 (3)The Government of Cambodia has taken several measures to restrict its media environment, especially through politicized tax investigations against independent media outlets that resulted in the closure of The Cambodian Daily and Radio Free Asia in early September 2017. Additionally, the Government of Cambodia has ordered several radio stations to stop the broadcasting of Radio Free Asia and Voice of America programming.
 (4)Each of the five elections that have taken place in Cambodia since 1991 were conducted in circumstances that were not free and fair, and were marked by fraud, intimidation, violence, and the government’s misuse of legal mechanisms to weaken opposition candidates and parties.
 (5)On September 3, 2017, Kem Sokha, the President of the Cambodia National Rescue Party (CNRP), was arrested on politically motivated charges, including treason and conspiring to overthrow the Government of Cambodia, and faces up to 30 years in prison. The CNRP’s previous leader, Sam Rainsy, remains in exile. On November 16, 2017, Cambodia’s Supreme Court dissolved the CNRP, eliminating the CPP’s only viable challenger.
 (6)The United States is committed to promoting democracy, human rights, and the rule of law in Cambodia. The United States continues to urge the Government of Cambodia to immediately release Mr. Kem Sokha, reinstate the political status of the CNRP and its 55 elected seats in the National Assembly, and support electoral reform efforts in Cambodia with free and fair elections in 2018 monitored by international observers.
			3.Sanctions relating to undermining democracy in Cambodia
 (a)Designation of persons responsible for undermining democracy in CambodiaNot later than 180 days after the date of the enactment of this Act, the President shall apply the sanctions described in subsection (b) on—
 (1)each senior official of the Government, military, or security forces of Cambodia that the President determines has directly and substantially undermined democracy in Cambodia;
 (2)each senior official of the Government, military, or security forces of Cambodia that the President determines has committed or directed serious human rights violations associated with undermining democracy in Cambodia; and
 (3)entities owned or controlled by senior officials of the Government, military, or security forces of Cambodia described in (1) and (2).
				(b)Sanctions described
 (1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a person designated under subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
				(2)Visa restrictions
 (A)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall continue to implement the policy announced by the Department of State on December 6, 2017, to restrict entry into the United States of persons involved in undermining democracy in Cambodia, including any person designated under subsection (a).
 (B)Exception for multilateral activitiesPersons otherwise restricted from entry into the United States under this section may be admitted if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, or under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other applicable international obligations of the United States.
 (3)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1) to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.
				(e)List of designated persons
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a list of persons designated under subsection (a).
 (2)UpdatesThe President shall transmit to the appropriate congressional committees updated lists under paragraph (1) as new information becomes available.
 (f)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (g)WaiverThe President may waive the application of sanctions described in subsection (b) with respect to a person designated under subsection (a) if the President determines and certifies to the appropriate congressional committees that such waiver is in the national interest of the United States.
			4.Suspension of sanctions
 (a)SuspensionThe sanctions described in section 3 may be suspended for up to one year upon certification by the President to the appropriate congressional committees that Cambodia is making meaningful progress toward the following:
 (1)Ending government efforts to undermine democracy. (2)Ending human rights violations associated with undermining democracy.
 (3)Conducting free and fair elections which allow for the active participation of credible opposition candidates.
 (b)Renewal of suspensionThe suspension described in subsection (a) may be renewed for additional, consecutive 180-day periods if the President certifies to the appropriate congressional committees that Cambodia is continuing to make meaningful progress towards satisfying the conditions described in such subsection during the previous year.
 5.SunsetThis Act shall terminate on the date that is five years after the date of the enactment of this Act.
 6.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives, and the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
			(2)Person
 (A)In generalThe term person means— (i)a natural person; or
 (ii)a corporation, business association, partnership, society, trust, financial institution, insurer, underwriter, guarantor, and any other business organization, any other nongovernmental entity, organization, or group, and any governmental entity operating as a business enterprise or any successor to any entity described in this clause.
 (B)Application to governmental entitiesThe term person does not include a government or governmental entity that is not operating as a business enterprise.
 (3)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction of the United States, including a foreign branch of such an entity.
				
	Passed the House of Representatives July 25, 2018.Karen L. Haas,Clerk
